Citation Nr: 0310821	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.  

2.  Entitlement to service connection for right Achilles 
tendonitis.  

3.  Entitlement to service connection for left Achilles 
tendonitis.  

4.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1999 to February 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  The veteran had mild asymptomatic bilateral pes planus at 
entrance into service and had acute and transitory symptoms 
of her feet and ankles during military service as well as low 
back symptoms during service stemming from a pre-service 
vehicular accident.  

2.  The veteran had additional acute and transitory symptoms 
of her feet and ankles after military service as well as low 
back symptoms after service stemming from a post-service 
vehicular accident.  

3.  Current chronic pathology of the veteran's right foot, 
Achilles tendons, and low back is not shown by competent 
medical evidence.  


CONCLUSION OF LAW

The veteran does not currently have chronic disability of her 
right foot, right Achilles tendonitis, left Achilles 
tendonitis, and low back a residual of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), became law.  It eliminated the 
requirement of submitting a well-grounded claim, expanded 
VA's duty to notify the appellant and the representative, and 
enhanced VA's duty to assist in developing the information 
and evidence necessary to substantiate a claim.  In August 
2001 implementing VCAA regulations (66 Fed. Reg. 45,620 (Aug. 
29, 2001)), codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) were made effective November 9, 
2000.  The VCAA is potentially applicable to all claims 
pending or filed after the date of enactment.  Holliday v. 
Principi, 14 Vet. App. 280 (2001); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); and Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 
2000).  

The VCAA redefines the obligation of VA with respect to the 
duty to assist.  See 38 U.S.C.A. § 5103A (West 2002).  VA has 
a duty to notify an appellant and representative of any 
information and evidence necessary to substantiate 
and complete a claim, 38 U.S.C.A. §§ 5102 and 5103 (West 
2002).  Also, VA has a duty to assist in obtaining evidence 
necessary to substantiate claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In an April 2001 letter to the veteran the RO advised her of 
the recent enactment of the VCAA, and provided her with 
detailed information about the new rights provided under this 
new law-including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to support her claims and specifically identified what 
evidence was needed from her, personally, and what evidence 
VA would attempt to procure on her behalf.  Therefore, the 
revised notice requirements of the VCAA and implementing 
regulations have been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, in their statements and 
submissions of evidence, the appellant and her representative 
have shown an understanding of the type of the evidence 
needed to substantiate her claims.  

The RO obtained a lay statement from a person identified by 
the veteran in her initial March 2000 VA claim but an RO 
letter to another such layperson was returned as 
undeliverable.  The veteran was notified of this by RO letter 
of May 2001 and, subsequently, a June 2001 statement from 
that layperson was received.  She submitted records from a 
private physician and a chiropractor, and in May 2001 the RO 
received records from the chiropractor.  In August 2001 the 
RO wrote the veteran informing her that requested records had 
not been received from the physician but that a second 
request had been made by the RO.  

In a February 2002 RO letter the RO wrote the veteran noting 
that she had stated in her Form 9 that she had evidence 
showing the same thing that military physicians had found and 
she was requested to clarify whether she was referring to 
evidence she had previously submitted and, if not, she was 
requested to submit copies of such documents.  However, no 
additional private clinical records were received.  Also, 
it is clear that the veteran did not receive any treatment 
for low back symptoms stemming from a pre-service vehicular 
accident in 1998.  

Lastly, the veteran was scheduled to testify before a 
traveling Judge of the Board.  But after rescheduling, the 
hearing was cancelled.  

As the RO has completely developed the record, the 
requirement that the RO explain the respective 
responsibilities of VA and the appellant to provide evidence 
is moot and, thus, VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Therefore, VA has effectively 
notified the appellant of the evidence required to 
substantiate her claims, and all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate her 
claims.  So no further assistance is required and would be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  
38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, 
too, Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection also is permissible for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  Id; see also 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Service connection also may be granted for 
any disease initially diagnosed after discharge from service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 
7 Vet. App. 398, 406 (1995).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The examination for entrance into military service in October 
1999 revealed that the veteran had mild asymptomatic 
bilateral pes planus.  In December 1999 she complained of 
having swollen feet for one week and the assessment was 
overuse.  She had additional complaints about her feet, as 
well as her ankles and low back in January 2000.  The 
assessments were Achilles tendonitis, leg pain from overuse, 
and mechanical low back pain.  When she complained of back 
pain on January 18, 2000 it was noted that she had been in a 
car accident prior to service and that her back had begun 
hurting again with increased activity.  However, lumbosacral 
X-rays only four days were negative.  

A February 2000 report of an Entrance Physical Standard Board 
(EPSBD) Proceedings reflects that she was determined to have 
been unfit for enlistment due to chief complaints of right 
foot pain, bilateral Achilles tendonitis, and low back pain.  
In her seventh week of basic training she complained of pain 
in the dorsal aspect of her right foot of 2 months duration, 
without improvement.  She reported having bilateral Achilles 
tendonitis which had not improved with treatment, and 
bilateral ankle swelling.  She stated she had had low back 
pain for over one year from a vehicular accident which 
occurred in 1998 but had not received any treatment.  During 
service, she had been treated with physical therapy, heel 
lifts, an elastic ankle brace, insoles, soft shoe profiles, 
nonsteroidal anti-inflammatory drugs but reported that none 
of this has helped.  She had been unable to pass the running 
portion of the Army Physical Fitness Test (APFT) and stated 
that boot irritate her Achilles tendons.  The diagnoses after 
an examination were bilateral Achilles tendonitis and right 
dorsal foot pain, most likely due to overuse, and low back 
pain that existed prior to service, and not aggravated by 
service.  

Lay statements from two acquaintances of the veteran are to 
the effect that the veteran had not been able to perform all 
her duties in a security job, including making hourly rounds 
nightly, because of swelling of her feet.  She could only 
wear certain kinds of shoes.  She no longer went roller 
skating with her friends, or participate in sports, because 
of pain in her feet and could not stand for long period of 
time.  The swelling of her feet and ankles kept her from 
getting different jobs.  

On the other hand, records from the Dirk Chiropractic Center 
in May 2000 reflect that the veteran complained of low back 
pain, bilateral leg numbness, neck pain, right foot pain and 
swelling due to vehicular accident on May 25, 2000 when her 
car was struck on the driver's side by another vehicle and, 
in part, she had felt immediate pain in her low back.  She 
denied any prior history of injury from a vehicular accident, 
permanent impairment, or disability.  Her past medical 
history was uneventful.  She denied having had her current 
symptoms prior to this accident and states that she had been 
"doing good."  X-rays of lumbar spine revealed left lateral 
flexion malposition of L4 vertebra and spina bifida occulta 
was noted at S1 but no apparent degenerative changes were 
seen.  Impressions included lumbar strain/sprain and lumbar 
segmental dysfunction.  Recommended treatment was moist heat, 
ice, electrical muscle stimulation, and chiropractic 
manipulation.  

A July 2000 record indicates the veteran had had continual 
progress with respect to her back pain and leg numbness, and 
now only had intermittent symptoms.  Her main complaint today 
is persistent right foot pain and swelling.  She didn't 
remember exactly what happened to her foot in the accident 
but felt she must have hit or jammed it against something.  
She was given her a note to return to full duty as of July 7, 
2000.  She was released from active care and no permanent 
impairment was expected.  She was referred to a podiatrist, 
and a billing statement from that podiatrist, for treatment 
in July and October 2000, reflects a diagnosis of capsulitis 
of the right ankle due to injury.  

On official examination in August 2000 the veteran's records 
were reviewed.  She complained of a low back condition, right 
foot pain, and bilateral Achilles tendonitis and she dated 
the onset of all of these to November 26, 1999.  She dated 
the diagnosis of all of these to January 26, 2000.  The 
symptoms were brought on by overuse, or sometimes by nothing 
at all.  After a physical examination and a review of her 
records, the examiner stated that there were no diagnoses of 
disorders of the low back disorder, right foot or bilateral 
Achilles tendon because there was no pathology upon which to 
render a diagnosis.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

In light of the veteran's own history reported in May 2000, 
she had no residual chronic disability of her right foot, 
Achilles tendons or low back following her military service.  
The symptoms during service are not shown to have been 
anything more than acute and temporary flare-ups following a 
pre-service injury and which occurred during increased 
physical activity.  She again had similar symptoms after a 
post-service injury but it was again expected that these 
would resolve.  The recent official examination in August 
2000 indicates that this is in fact what occurred inasmuch as 
she then had no pathology of the involved areas.  

That professional medical opinion is especially probative 
since it was based on a review of the veteran's pertinent 
medical history, as well as a personal physical examination 
of her.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  There also is 
absolutely no other medical evidence of record, whatsoever, 
to rebut the professional medical opinion of that VA 
examiner.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429 433 (1995).  Furthermore, 
since the veteran and her friends are lay persons, they do 
not have the necessary medical training and/or expertise to 
refute that professional medical opinion, themselves.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims-meaning the 
benefit-of-the-doubt doctrine does not apply.  And, as such, 
her claims must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

The claims for service connection for a right foot disorder, 
right Achilles tendonitis, left Achilles tendonitis, and a 
low back disorder are denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

